Case: 13-11398      Document: 00512764226         Page: 1    Date Filed: 09/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 13-11398                               FILED
                                  Summary Calendar                     September 10, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALVIE WAYNE SPOHR, JR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:13-CR-76-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Alvie Wayne Spohr, Jr., appeals the sentence imposed after he pleaded
guilty to bank robbery. At sentencing, Spohr withdrew his objection to the
district court’s refusal to give him credit for acceptance of responsibility. That
refusal was based on Spohr’s attack on another federal inmate while Spohr
awaited sentencing. Spohr has waived any appeal of that issue, and we need
not consider it. See United States v. Conn, 657 F.3d 280, 286 (5th Cir. 2011).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11398     Document: 00512764226      Page: 2   Date Filed: 09/10/2014


                                  No. 13-11398

      Spohr argues that his 90-month sentence is substantively unreasonable.
The sentence is a variance above the advisory guideline range maximum of 63
months pursuant to 18 U.S.C. § 3553(a).            We review the substantive
reasonableness of the sentence under an abuse-of-discretion standard and
“give due deference to the district court’s decision that the § 3553(a) factors, on
a whole, justify the extent of the variance.” See Gall v. United States, 552 U.S.
38, 51 (2007).
      In clearly and adequately explaining the sentence, the district court
recounted Spohr’s extensive and violent criminal history that included
convictions involving violence, threats of violence, and risks of harm. Several
convictions were not counted in Spohr’s criminal history score. The prior
convictions are relevant to “the history and characteristics of the defendant”
under § 3553(a)(1). See United States v. Mondragon-Santiago, 564 F.3d 357,
363-64 (5th Cir. 2009). The court also explained that the 90-month sentence
is needed to deter Spohr and to protect the public. See § 3553(a)(2)(B) & (C).
The degree of deviation is also reasonable in light of other sentences we have
affirmed. See United States v. Herrera-Garduno, 519 F.3d 526, 531-32 (5th
Cir. 2008).
      Spohr fails to show that the sentence is unreasonable or an abuse of
discretion. The judgment is AFFIRMED.




                                        2